DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 6, 8, 10, 12, 17, 19-20 have been amended. Thus, claims 1-20 are presented for examination.

Information Disclosure Statement
The IDS submitted on 28 September 2020 (12 pages) is in compliance and has been considered. Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure.

Claim Objections
Claim 19 is objected to because of the following informalities:

For claim 19:
In line 5, it should be “an activity score”.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 

Claims 1-3, 5-8, 10, 12-14, 16, 19 are provisionally rejected on the ground of nonstatutory double patenting over claims 5, 22, 25, 29, 30, 33, 37, 50, 51 of co-pending Application No. 16/327846. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application and/or claim of the co-pending application merely broaden the scope of the claims of the co-pending applications and/or claims of the instant application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).

Co-pending 16327846
Instant 17034785
29. A method of estimating a body temperature of an individual, said method comprising:  5Atty. Docket No. TATRC 16-09 08 Appl. No. to be assigned receiving with a processor a heart rate of the individual, a skin temperature of the individual, and activity data of the individual from at least one sensor; receiving with the processor an ambient temperature and a humidity; inputting the received heart rate of the individual, the received skin temperature of the individual, the received activity data of the individual, the received ambient temperature, and the received humidity into a model 
to find a difference; and modifying by a controller at least one parameter in the model when the difference between the estimated physiological condition and the measured physiological condition is above a threshold.

2. The method according to claim 1, wherein the physiological data includes a heart rate of the individual and activity data of the individual, and the estimated physiological condition and the measured physiological condition include the heart rate.

5. The method according to claim 1, wherein the environmental data includes ambient temperature and humidity, the estimated physiological condition includes an estimated heart rate, and the measured physiological condition includes a measured heart rate.

3. The method according to claim 2, wherein the activity data of the individual includes a running speed of the individual, an activity score of the individual, and/or an activity score determined by the processor by mapping a body acceleration into Metabolic Equivalent units using received 3-D body acceleration data of the individual from a wearable measuring device.
25. The method according to claim 29, wherein said receiving of the ambient temperature and the humidity includes: determining a location of the sensor with a GPS device; and querying an online resource with the location of the sensor to retrieve the ambient temperature and the humidity.
6. The method according to claim 1, wherein the environmental data is measured by the at least one sensor, and/or received from a query of an online resource with a location of the sensor to retrieve the environmental data where the location of the sensor is from a GPS device.
33. The system according to claim 30 or 31, wherein the model uses the physiological data and the environmental data to learn a physiological response of the individual and automatically adjusts the at least one parameter in the model to produce an individualized model.
7. The method according to claim 1, wherein modifying at least one parameter includes learning a physiological response of the individual using the physiological data and the environmental data, and adjusting automatically the at least one parameter in the model to produce an individualized model.
29. A method of estimating a body temperature of an 


10. The method according to claim 1, wherein the model includes a physiological mathematical model and a Kalman filter that feed information to one another to learn the individual's response to environmental and exertional heat stresses.
30. A system for estimating a body temperature of an individual, said system comprising: at least one physiological sensor configured to measure physiological data including physical activity, a heart rate, and a skin temperature; at least one environmental sensor configured to measure environmental data; a processor connected to said at least one physiological sensor and said at least one environmental sensor, said processor inputs the physiological data and the environmental data into a model configured to operate on said processor, wherein the model generates an estimated body temperature and an estimated physiological condition based on the physiological data and the environmental data, said 


13. The system according to claim 12, wherein said model includes a physiological mathematical model and a Kalman filter that feed information to one another to learn the individual's response to environmental and exertional heat stresses.
33. The system according to claim 30 or 31, wherein the model uses the physiological data and the environmental data to learn a physiological response of the individual and automatically adjusts the at least one parameter in the model to produce an individualized model.
14. The system according to claim 12, wherein said model is configured to learn a physiological response of the individual based on the physiological data and the environmental data and automatically adjust one or more of the at least one parameter in said model to produce an individualized model.
50. The system according to claim 30, wherein said controller modifies one or more of: a thermoregulatory rate constant for a temperature signal; a rate of convective heat loss/gain from a skin compartment to an environment; a rate of heat loss to an environment due to sweat evaporation; a gain in heart rate due to physical activity; a rate of heat gain due to metabolic activity; and a rate of heat loss/gain from the estimated body temperature to the skin compartment.
16. The system according to claim 12, wherein said model parameters include one or more of: a rate constant for a heart rate signal; a thermoregulatory rate constant for a core temperature signal; a rate of convective heat loss/gain from a skin compartment to an environment; a rate of heat loss to an environment due to sweat evaporation; a gain in heart rate due to physical activity; a rate of heat gain due to metabolic activity; and/or a rate of heat loss/gain from a core to a skin compartment.
37.  The system according to claim 6 30, wherein the activity data of the individual includes an activity score of the individual, said at least one sensor includes a third sensor, said third sensor configured to measure a 3-D body acceleration of the individual, wherein said processor is 



Hence, a person having ordinary skills in the art would recognize that the instant application is comprised within the scope of co-pending App. No.17034785.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 20, this claim, in line 1, recites “a computer program product…” which is ineligible because it is explicitly directed to a computer program per se. Therefore, the claim is rejected as being directed to non-statutory subject matter. Examiner recommends amending the claim in order to include “non-transitory computer readable storage medium…”

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 

Claims 9, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 9:
In line 6, “the model states” lacks of antecedent basis.
In line 8, it is unclear to which “the model parameters” it is referring, as it was previously recited “the at least one parameter in the model”.

For claim 12:
In line 4, it is unclear whether “said at least one physiological sensor” should be “said at least one non-temperature physiological sensor” as per line 3.
In line 5, it is unclear whether “said at least one physiological sensor” should be “said at least one non-temperature physiological sensor” as per line 3.

For claim 20:
In line 3, it is unclear where “thereon” is referring.

For claims 13-19:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buller (US Patent Application Publication No. 2014/0180027) in view of Kitado et al. (US Patent No. 5,441,476).

Regarding claim 1, Buller teaches a method of estimating a body temperature of an individual (Figs. 1-2), said method comprising:
receiving physiological data with a processor from at least one sensor worn by the individual (heart rate is received from a user; thus, physiological data being received [abstract | step 110]);

inputting the physiological data [(heart rate is inputted into the model [Paragraph 11], thus calculation of predicted temperature is a model processing based on the received parameters [step 115]),
generating with the model an estimated [(predicted temperature 115) [


wherein the estimated body temperature is not based on skin temperature (the predicted temperature 115 is a core temperature, thus not based on skin temperature [abstract | step 115]).
However, for the purpose of the examination, following limitations are being taught in combination as Buller does not explicitly mention:
a) receiving environmental data with the processor;
b) [inputting the physiological data] and the environmental data [into a model];
c) [generating with the model an estimated] body [temperature] and an estimated physiological condition [based on the physiological data] and the environmental data;
d) comparing by the processor the estimated physiological condition to a measured physiological condition in the physiological data to find a difference; and
e) modifying by a controller at least one parameter in the model when the difference between the estimated physiological condition and the measured physiological condition is above a threshold.

a) receiving environmental data with the processor (ambient temperature 14 and humidity 26 are considered);
b) [inputting the physiological data] and the environmental data [into a model] (ambient 14 and humidity 25 inputted into discriminator 15);
Although not explicitly recited about c) [generating with the model an estimated] body [temperature] and an estimated physiological condition [based on the physiological data] and the environmental data, Kitado, in Fig. 16 further includes a core temperature detector 30 as in Buller. The claimed features are basically different types of vital parameters to be inputted into a model for processing. Hence, as in Buller’s Fig. 1, where predicted core temperature 115 is determined, a person having ordinary skills in the art would recognize that more parameters (i.e. heart rates in Buller, and body and skin temperatures in Kitado) are also inputted into the model for further processing and obtaining estimated body and skin temperatures, as well as estimated physiological condition based on the physiological data and the environmental data [room temperature 14 in Kitado].
d) comparing by the processor the estimated physiological condition to a measured physiological condition in the physiological data to find a difference (therefore, based on the combination of both references, Buller further discloses the comparison between the received and the estimated parameters [Paragraph 9], where a person having ordinary skills in the art would recognize that said parameters comprise the heart rates and skin temperatures); and
e) modifying by a controller at least one parameter in the model when the difference between the estimated physiological condition and the measured physiological condition is above a threshold (Buller further discloses the continuously feedback estimation of temperatures based on a previous result, even when the difference between a newly estimated and previous estimated parameters exceeds a threshold [Paragraph 9]. Hence, a person having ordinary skills in the art would recognize that by inputting a previous estimation as a feedback on the model, parameters/rates are being modified).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological system (as taught by Buller) by inputting and generating estimated parameters (as taught by Kitado) for the purpose of obtaining a more accurate temperature (Kitado – Column 1 – Lines 5-10).

Regarding claim 2, the combination of Buller and Kitado further teaches the method according to claim 1, wherein the physiological data includes a heart rate of the individual (in Buller, the heart rate is received from a user, thus physiological data being received [abstract | step 110]) and activity data of the individual (although not explicitly recited, Buller further discloses that, the Kalman filter 215 in Fig. 2 is fed with fitness levels of the user [Paragraph 11]. Hence, a person having ordinary skills in the art would recognize that said fitness levels refer to activity data of the user), and the estimated physiological condition and the measured physiological condition include the heart rate (Kitado, in Fig. 16 further includes a core temperature detector 

Regarding claim 3, Buller further teaches the method according to claim 2, wherein the activity data of the individual includes a running speed of the individual, an activity score of the individual, and/or an activity score determined by the processor by mapping a body acceleration into Metabolic Equivalent units using received 3-D body acceleration data of the individual from a wearable measuring device of the at least one sensor (running activity is considered for the determination of the activity data of the individual [Paragraphs 20, 46]).

Regarding claim 4, Buller further teaches the method according to claim 1, wherein the measured physiological condition includes a measured heart rate, and modifying includes customizing the model to the individual via a Kalman filter algorithm using the measured physiological condition (it is disclosed the combination of physiological models with the Kalman filter for learning about the user, including thermoregulations and physiological stress [Paragraphs 48, 53, 95, 97]).

Regarding claim 5, the combination of Buller and Kitado further teaches the method according to claim 1, wherein the environmental data includes ambient temperature and humidity (in Kitado, ambient temperature 14 and humidity 26 are considered), the estimated physiological condition includes an estimated heart rate, and the measured physiological condition includes a measured heart rate (Kitado, in Fig. 16 further includes a core temperature detector 30 as in Buller. The claimed features are basically different types of vital parameters to be inputted into a model for processing. Hence, as in Buller’s Fig. 1, where predicted core temperature 115 is determined, a person having ordinary skills in the art would recognize that more parameters (i.e. heart rates in Buller) are also inputted into the model for further processing and obtaining estimated heart rate).

Regarding claim 6, Kitado further teaches the method according to claim 1, wherein the environmental data is measured by the at least one sensor, and/or received from a query of an online resource with a location of the sensor to retrieve the environmental data where the location of the sensor is from a global positioning system (GPS) device (individual sensors sensing the environmental data [abstract]).

Regarding claim 7, Buller further teaches the method according to claim 1, wherein modifying at least one parameter includes learning a physiological response of the individual using the physiological data and the environmental data, and adjusting automatically the at least one parameter in the model to produce an individualized model (it is disclosed the personalization of models based on physiological responses from the individuals [Paragraph 94]).

Regarding claim 8, Buller further teaches the method according to claim 1, wherein model parameters include at least one of: a rate constant for a heart rate signal; a thermoregulatory rate constant for a core temperature signal; a rate of convective heat loss/gain from a skin compartment to an environment; a rate of heat loss to an environment due to sweat evaporation; a gain in heart rate due to physical activity; a rate of heat gain due to metabolic activity; and/or a rate of heat loss/gain from a core to a skin compartment (as new predicted temperatures are determined based on previous values [Paragraph 9], a person having ordinary skills in the art would recognize that heart rates are being modified).

Regarding claim 10, Buller further teaches the method according to claim 1, wherein the model includes a physiological mathematical model and a Kalman filter that feed information to one another to learn a response of the individual to environmental and exertional heat stresses (it is disclosed the combination of physiological models with the Kalman filter for learning about the user, including thermoregulations and physiological stress [Paragraphs 48, 53, 95, 97]).

Regarding claim 11, Buller further teaches the method according to claim 1, further comprising predicting a future body temperature of the individual based on the estimated body temperature and at least one additional estimated body temperature, the at least one estimated body temperature being generated after said modifying of at least one parameter in the model and using an autoregressive analysis (further body temperature are constantly estimated based on feedback of the last generated parameter, thus being generated after the modifying the model [Paragraph 9]).

Regarding claim 12, Buller teaches a system for estimating a body temperature of an individual (Figs. 1-2), said system comprising:
at least one non-temperature physiological sensor configured to produce physiological data about the individual wearing said at least one physiological sensor (heart rate is received from a user; thus, physiological data being received [abstract | step 110]);
a processor connected to said at least one physiological sensor (processor 300 [Fig. 3D]), said processor having a model with at least one parameter (calculation of predicted temperature is a model processing based on the received parameters [step 115]), said processor is configured to use the physiological data and environmental data received by said processor in said model (calculation of predicted temperature is a model processing based on the received parameters [step 115]), wherein said model generates an estimated [body] temperature (predicted temperature 115)

wherein the measured physiological condition includes at least one heart rate (equation 5 comprises heart rate and kt, where kt comprises variance [Paragraph 38]), and the measured physiological condition does not include skin temperature (the predicted temperature 115 is a core temperature, thus not based on skin temperature [abstract | step 115]).
However, for the purpose of the examination, following limitations are being taught in combination as Buller does not explicitly mention:
a) [wherein said model generates an estimated] body [temperature];
b) and an estimated physiological condition based on the physiological data and environmental data, said processor is further configured to compare the estimated physiological condition to a measured physiological condition in the physiological data to find a difference; and
c) a controller in communication with said processor, said controller is configured to modify at least one parameter in said model when the difference between the estimated physiological condition and the measured physiological condition is above a threshold.
Kitado teaches, in a similar field of endeavor of physiological systems, the following:
a) [wherein said model generates an estimated] body [temperature] (Fig. 11 is a temperature determiner, where for the determination of proper temperature for users, skin temperature 12 is considered [Column 8 – Lines 14-25]);
 b) and an estimated physiological condition based on the physiological data and environmental data, Kitado, in Fig. 16 further includes a core temperature detector 30 as in Buller. The claimed features are basically different types of physiological parameters to be inputted into a model for processing. Hence, as in Buller’s Fig. 1, where predicted core temperature 115 is determined, a person having ordinary skills in the art would recognize that more parameters (i.e. heart rates in Buller, and body and skin temperatures in Kitado) are also inputted into the model for further processing and obtaining estimated body and skin temperatures, as well as estimated heart rate.
said processor is further configured to compare the estimated physiological condition to a measured physiological condition in the physiological data to find a difference (therefore, based on the combination of both references, Buller further discloses the comparison between the received and the estimated parameters [Paragraph 9], where a person having ordinary skills in the art would recognize that said parameters comprise physiological ones); and
c) a controller in communication with said processor, said controller is configured to modify at least one parameter in said model when the difference between the estimated physiological condition and the measured physiological condition is above a threshold (Buller further discloses the continuously feedback estimation of temperatures based on a previous result, even when the difference between a newly estimated and previous estimated parameters exceeds a threshold [Paragraph 9]. Hence, a person having ordinary skills in the art would recognize that by .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological system (as taught by Buller) by inputting and generating estimated parameters (as taught by Kitado) for the purpose of obtaining a more accurate temperature (Kitado – Column 1 – Lines 5-10).

Regarding claim 13, Buller further teaches the system according to claim 12, wherein said model includes a physiological mathematical model and a Kalman filter that feed information to one another to learn a response of the individual to environmental and exertional heat stresses (it is disclosed the combination of physiological models with the Kalman filter for learning about the user, including thermoregulations and physiological stress [Paragraphs 48, 53, 95, 97]).

Regarding claim 14, Buller further teaches the system according to claim 12, wherein said model is configured to learn a physiological response of the individual based on the physiological data and the environmental data and automatically adjust one or more of the at least one parameter in said model to produce an individualized model (it is disclosed the personalization of models based on physiological responses from the individuals [Paragraph 94]).

Regarding claim 15, Buller further teaches the system according to claim 12, wherein said controller is configured to use the measured heart rate to customize said model to the individual using a Kalman filter algorithm in said model (different parameters, including heart rate and temperatures, are inputted into Kalman filter in step 215 at Fig. 2).

Regarding claim 16, Buller further teaches the system according to claim 12, wherein said model parameters include one or more of: a rate constant for a heart rate signal; a thermoregulatory rate constant for a core temperature signal; a rate of convective heat loss/gain from a skin compartment to an environment; a rate of heat loss to an environment due to sweat evaporation; a gain in heart rate due to physical activity; a rate of heat gain due to metabolic activity; and/or a rate of heat loss/gain from a core to a skin compartment (as new predicted temperatures are determined based on previous values [Paragraph 9], a person having ordinary skills in the art would recognize that heart rates are being modified).

Regarding claim 18, Buller further teaches the system according to claim 12, wherein the physiological data further includes activity data of the individual (although not explicitly recited, Buller further discloses that, the Kalman filter 215 in Fig. 2 is fed with fitness levels of the user [Paragraph 11]. Hence, a person having ordinary skills in the art would recognize that said fitness levels refer to activity data of the user).

Regarding claim 20, Buller teaches a computer program product for estimating a body temperature of an individual (Figs. 1-2), said computer program product comprising:
a computer readable storage medium having stored thereon: first program instructions executable by a device to cause the device to receive physiological data from at least one non-temperature sensor (heart rate is received from a user; thus, physiological data being received [abstract | step 110]);
second program instructions executable by the device to cause the device to receive environmental data;
third program instructions executable by the device to cause the device to input the physiological data [and the environmental data] into a model (heart rate is inputted into the model [Paragraph 11], thus calculation of predicted temperature is a model processing based on the received parameters [step 115]), wherein the model generates an estimated [body] temperature [and an estimated physiological condition] based on the physiological data [and the environmental data];
fourth program instructions executable by the device to cause the device to compare the estimated physiological condition to a measured physiological condition in the physiological data to produce a difference; and
fifth program instructions executable by the device to cause the device to modify at least one parameter in the model when the difference between the estimated physiological condition and the measured physiological condition is above a threshold.
However, for the purpose of the examination, following limitations are being taught in combination as Buller does not explicitly mention:
a) second program instructions executable by the device to cause the device to receive environmental data;
b) input the physiological data [and the environmental data] into a model;
c) generates an estimated [body] temperature [and an estimated physiological condition] based on the physiological data [and the environmental data];
d) fourth program instructions executable by the device to cause the device to compare the estimated physiological condition to a measured physiological condition in the physiological data to produce a difference; and
e) fifth program instructions executable by the device to cause the device to modify at least one parameter in the model when the difference between the estimated physiological condition and the measured physiological condition is above a threshold.
Kitado teaches, in a similar field of endeavor of physiological systems, the following:
a) second program instructions executable by the device to cause the device to receive environmental data (ambient temperature 14 and humidity 26 are considered);
b) [input the physiological data] and the environmental data [into a model] (ambient 14 and humidity 25 inputted into discriminator 15);
Although not explicitly recited about [generating with the model an estimated] body [temperature] and an estimated physiological condition [based on the physiological data] and the environmental data, Kitado, in Fig. 16 further includes a core temperature detector 30 as in Buller. The claimed features are basically different 
d) fourth program instructions executable by the device to cause the device to compare the estimated physiological condition to a measured physiological condition in the physiological data to produce a difference (therefore, based on the combination of both references, Buller further discloses the comparison between the received and the estimated parameters [Paragraph 9], where a person having ordinary skills in the art would recognize that said parameters comprise the heart rates and skin temperatures); and
e) fifth program instructions executable by the device to cause the device to modify at least one parameter in the model when the difference between the estimated physiological condition and the measured physiological condition is above a threshold (Buller further discloses the continuously feedback estimation of temperatures based on a previous result, even when the difference between a newly estimated and previous estimated parameters exceeds a threshold [Paragraph 9]. Hence, a person having ordinary skills in the art would recognize that by inputting a previous estimation as a feedback on the model, parameters/rates are being modified).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Buller (US Patent Application Publication No. 2014/0180027) in view of Kitado et al. (US Patent No. 5,441,476) and further in view of Rehman (US Patent Application Publication No. 2008/0224866).

Regarding claim 17, the combination of Buller and Kitado teaches all the limitations recited in claim 12.
However, the combination of Buller and Kitado does not explicitly mention he system according to claim 12, further comprising a global positioning system (GPS) device associated with said at least one physiological sensor and connected to said processor, wherein said processor is configured to query an online resource with a location received from said GPS device to retrieve the environmental data.
Rehman teaches, in a similar field of endeavor of sensing systems, the following:
he system according to claim 12, further comprising a global positioning system (GPS) device associated with said at least one physiological sensor and connected to said processor, wherein said processor is configured to query an online resource with a location received from said GPS device to retrieve the environmental data (it is disclosed a system where location of sensors are detected through GPS, where temperature history is retrieved [Paragraph 78]; thus, a person having ordinary skills in the art would recognize that the temperature and humidity parameters are being retrieved).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological system (as taught by Buller) by inputting and generating estimated parameters (as taught by Kitado) by retrieving temperature and humidity (as taught by Rehman) for the purpose of properly accessing history data (Rehman – Paragraph 5).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Buller (US Patent Application Publication No. 2014/0180027) in view of Kitado et al. (US Patent No. 5,441,476) and further in view of McDonald et al. (US Patent Application Publication No. 2012/0078127).

Regarding claim 19, the combination of Buller and Kitado teaches all the limitations recited in claim 18.
However, the combination of Buller and Kitado does not explicitly mention wherein said at least one sensor includes an acceleration sensor configured to measure a 3-D body acceleration of the individual, wherein said processor is configured to map the 3-D body acceleration into Metabolic Equivalent units to determine a activity score of the individual.

wherein said at least one sensor includes an acceleration sensor configured to measure a 3-D body acceleration of the individual, wherein said processor is configured to map the 3-D body acceleration into Metabolic Equivalent units to determine a activity score of the individual (it is disclosed a system where metabolic and activity parameters are determined from a three dimensional accelerometer and from wearable device 250 in Fig. 13 [abstract | paragraphs 5, 7, 55]; thus, a person having ordinary skills in the art would recognize that the transmitted activity data comprises the scores generated by the 3-D accelerometer).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological system (as taught by Buller) by inputting and generating estimated parameters (as taught by Kitado) by implementing a 3-D acceleration in connection with metabolic equivalent units (as taught by McDonald) for the purpose of properly relying on metabolic parameters (McDonald – Paragraph 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 11, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633